Case 5:20-cv-01388-LHK Document 15-7 Filed 06/02/20 Page 1 of 16




              EXHIBIT E-3
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 21 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 32 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 43 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 54 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 65 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 76 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 87 of
                                                            of 16
                                                               15




                EXHIBIT A
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 98 of
                                                            of 16
                                                               15
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-7
                                 64-3 Filed
                                       Filed06/02/20
                                             12/10/19 Page
                                                       Page10
                                                            9 of 15
                                                                 16
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 11
                                                         10 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 12
                                                         11 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 13
                                                         12 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 14
                                                         13 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 15
                                                         14 of
                                                            of 16
                                                               15
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-7
                                64-3 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 16
                                                         15 of
                                                            of 16
                                                               15
